 1
                                 UNITED STATES DISTRICT COURT
 2
                                        DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                 )            Case No. 2:13-cr-346-APG-EJY
 4
                                               )
 5               Plaintiff,                    )
                                               )
 6         v.                                  )
                                               )
 7   KELLY CARN,                               )                           Order
 8                                             )
                 Defendant.                    )
 9   __________________________________________)

10         The Court having considered the Joint Motion to Appoint Substitute Consignee (the Joint

11 Motion) filed by the United States and defendant Kelly Carn, and good cause appearing therefor,

12         IT IS HEREBY ORDERED:

13         1.     The Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) is hereby

14 authorized to enter into the Consignment Agreement attached to the Joint Motion as Exhibit A,

15 which designates Danny William Peterson (Peterson) as substitute consignee in this matter;

16         2.     All sales of consigned items by Peterson shall be made in compliance with all

17 applicable federal and state laws and regulations;

18         3.     The previous consignee appointed in this matter, Spartan Arms, shall return to the

19 ATF all consigned items which it has not sold pursuant to the Court’s previous consignment order;

20         4.     After the Consignment Agreement has been signed by the ATF and Peterson, the

21 ATF shall deliver all unsold items received from Spartan Arms to Peterson;

22         5.     In the case of consigned firearms governed by the National Firearms Act, the last

23 legal transferee of each of the consigned firearms shall provide a signed ATF Form 5, Application

24 for Tax Exempt Transfer and Registration of Firearm, to the ATF for that firearm, showing

25 Peterson as the proposed transferee; and

26
                                                        4
 1         6.      Peterson shall not sell any of the consigned items to Defendant Kelly Carn, or to any

 2 of his attorneys, agents, or relative, and Peterson shall not permit Defendant Kelly Carn, or any of

 3 his attorneys, agents, or relatives, to have any influence of any kind regarding the terms and

 4 conditions of any sale of the consigned items, including the sales price, the identity of the purchase,

 5 or any other term or condition of the sale.

 6

 7 Date:
                                        UNITED   STATES DISTRICT
                                        UNITED STATES    DISTRICT/MAGISTRATE
                                                                 JUDGE       JUDGE
 8                                      Dated: January 22, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                      5
